Citation Nr: 1636462	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-33 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression (MDD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to a disability rating in excess of 10 percent for residuals, right ulnar fracture.

8.  Entitlement to service connection for treatment purposes only under 38 U.S.C.A. Chapter 17, for an acquired psychiatric disorder, to include MDD.

REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to July 1970 and from November 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2016.

The issues of entitlement to service connection for a left knee disability, entitlement to service connection for an acquired psychiatric disorder, and entitlement to service connection for an acquired psychiatric disorder for treatment purposes only under 38 U.S.C.A. Chapter 17, are addressed in the REMAND portion of the decision below and are remanded to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset during active military service.

2.  During a June 2016 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran testified that he was withdrawing the appeal as to the issues of entitlement to service connection for bilateral hearing loss and left and right shoulder disabilities, and entitlement to an increased rating for the residuals of a right wrist fracture, currently evaluated as 10 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A.      §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to service connection for bilateral hearing loss have been met.              38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to service connection for a left shoulder disability have been met.        38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to service connection for a right shoulder disability have been met.      38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an increased rating for residuals, right ulnar fracture, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

The Veteran asserts that he developed tinnitus during service as a result of noise exposure associated with military aircraft and firearms.  His tinnitus has continued to the present time.  For these reasons, he believes that he is entitled to service connection for tinnitus.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R.       § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309 (a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303 (b).  Id. at 272.

A February 2010 VA examination report shows that the Veteran has a current diagnosis of tinnitus.  Thus, the first element of service connection is met.  The remaining inquiry therefore is whether the Veteran's current tinnitus is related to service.

The February 2010 VA examiner opined that it was at least as likely as not that the Veterans tinnitus was related to his military noise exposure.  While the examiner did not offer a cogent rationale for the conclusion, the Board is nonetheless persuaded that a nexus exists between the Veteran's current tinnitus and his military noise exposure.  The Board finds the Veteran's allegations to be credible and notes that the Veteran is competent to diagnose and identify the etiology of his tinnitus as such conclusions are within the realm of lay observation and do not require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2009).

In reaching this determination, the Board has resolved all reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence weighs in favor of the Veteran's claim.  Accordingly, service connection for tinnitus is warranted.

III.  Dismissal of Certain Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The withdrawal may be made by the Veteran or by his or her authorized representative, and it must be in writing or be made on record during a hearing.  38 C.F.R. § 20.204. 

The Veteran indicated during his June 2016 hearing, prior to the promulgation of a Board decision, that he wished to withdraw the appeal of his claims of entitlement to service connection for bilateral hearing loss, a left shoulder disability, and a right shoulder disability, and a claim of entitlement to an increased rating for the residuals of a right ulnar fracture.  Thus, the Veteran has withdrawn these appeals and there remain no allegations of error of fact or law for appellate consideration.                 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

ORDER

Service connection for tinnitus is granted.

The appeal pertaining to the issue of service connection for bilateral hearing loss is dismissed.

The appeal pertaining to the issue of service connection for a left shoulder disability is dismissed.

The appeal pertaining to the issue of service connection for a right shoulder disability is dismissed.

The appeal pertaining to the issue of entitlement to an increased rating for residuals, right ulnar fracture, is dismissed.


REMAND

The Veteran also seeks service connection for a left knee disability and for an acquired psychiatric disorder, both for compensation and for the purposes of treatment under 38 U.S.C.A. Chapter 17.

With regard to the claim of entitlement to service connection for a left knee disability, the Board finds that a VA examination is necessary.  A July 2014 magnetic resonance imaging (MRI) study shows that the Veteran's left knee has a tear on the medial and lateral meniscus, as well as mild cartilaginous thinning of the lateral patellar facet.  Moreover, his service treatment records (STRs) show that he had an in-service left knee injury related to a skiing accident.  As there is evidence of a current disability that may be related to active service, VA has a duty to assist this Veteran in substantiating his claim by providing a medical examination.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has not yet received such an examination, one should be scheduled on remand.

With regard to the claim of entitlement to service connection for an acquired psychiatric disorder, for compensation purposes, the Board notes that the Veteran does have current diagnoses of PTSD and MDD.  See August 2013 letter from VA psychiatrist.  Furthermore, the Veteran has alleged that these mental health disorders are related to exposure to amputees returning from the Republic of Vietnam and to a military sexual trauma.  The stressor pertaining to exposure to amputees was conceded by the RO in an October 2010 statement of the case (SOC).  The occurrence of the military sexual trauma has not been conceded.  Regardless, the Board finds that there is evidence of a current mental health disorder that may be related to active service; thus, VA has a duty to assist this Veteran in substantiating his claim by providing a medical examination.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79.  As the Veteran has not yet received such an examination, one should be scheduled on remand.

As the claims of entitlement to service connection for an acquired psychiatric disorder and service connection for an acquired psychiatric disorder for treatment purposes only under 38 U.S.C.A. Chapter 17 have been adjudicated together, and the grant of the former claim would render moot the latter claim, they are inextricably intertwined.   See Parker v. Brown, 7 Vet. App. 116 (1994).  On this basis, the claim of service connection for an acquired psychiatric disorder for treatment purposes only under 38 U.S.C.A. Chapter 17 must also be remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left knee condition.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is to provide a diagnosis or diagnoses for the Veteran's left knee condition.

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred during or is otherwise related to the Veteran's active military service, to include a skiing accident.

A complete rationale must be provided.  The rationale must consider and discuss all pertinent evidence of record, to include the lay evidence of record such as the Veteran's statements.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his mental health disorders.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to diagnose the Veteran's mental health problems.  The examiner should note that the Veteran has current diagnoses for PTSD and MDD; thus, if either condition is ruled out, an explanation should be provided.

If PTSD is diagnosed, the examiner must identify the stressor on which the diagnosis is based.  The examiner should note that the stressor related to exposure to amputees returning from the Republic of Vietnam has been conceded.  The stressor relating to an attempted military sexual assault has not been conceded.  As in-service documentation of the military sexual assault is non-existent, the examiner is asked to discuss whether there is evidence of behavioral changes in response to the claimed attempted military sexual assault, or other MST markers, that would provide credible supporting evidence of its occurrence.

For each diagnosed psychiatric disorder, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred during or is otherwise related to the Veteran's active military service.

A complete rationale must be provided for all opinions expressed.  The rationale must consider and discuss the pertinent evidence of record, to include lay evidence such as the Veteran's statements and buddy statements submitted in support of the claim.

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  A more cogent rationale is required.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 





Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


